Filed 12/3/14 P. v. Velarde CA4/1

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D065741

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCD251204)

EDUARDO GUTIERREZ VELARDE,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Timothy

R. Walsh, Judge. Affirmed.

         Leslie A. Rose, under appointment of the Court of Appeal, for Defendant and

Appellant.

         No appearance for Plaintiff and Respondent.

         Defendant Eduardo Gutierrez Velarde was charged in a felony complaint with

violations of Health and Safety Code1 section 11378 (possession for sale of

methamphetamine; count 1), section 11379, subdivision (a) (transportation of

1        All further undesignated statutory references are to the Health and Safety Code.
methamphetamine; count 2), section 11351 (possession for sale of cocaine; count 3), and

section 11352, subdivision (a) (transportation of cocaine; count 4). As to counts 1 and 2,

it was alleged the methamphetamine exceeded 10 kilograms by weight within the

meaning of section 11370.4, subdivisions (b)(2) and (b)(3). On counts 3 and 4 it was

alleged that the cocaine exceeded 1 kilogram by weight, within the meaning of section

11370.4, subdivision (a)(1).

       Velarde thereafter pleaded guilty to counts 1 and 3, and admitted the enhancement

as to count 3. The enhancement relating to count 1 was amended to section 11370.4,

subdivision (b)(1), and Velarde admitted that enhancement. In exchange for the guilty

plea, Velarde was sentenced to a total term of six years, consisting of the midterm of

three years on count 3, plus three consecutive years for the enhancement, and the

midterm of two years on count 1, plus three years on the enhancement, for a total of five

years concurrent to the previously ordered six years. The remaining counts and

enhancements were dismissed. As a condition of the plea, Velarde waived his right to

appeal.

       Appellate counsel has filed a brief pursuant to People v. Wende (1979) 25

Cal.3d 436 (Wende) and Anders v. California (1967) 386 U.S. 738 (Anders) indicating

she is unable to find any arguable issues for reversal on appeal. Counsel requests this

court to review the record for error as required by Wende. We granted Velarde the

opportunity to file a supplemental brief and he has not responded.




                                             2
                               FACTUAL BACKGROUND

       In October 2013 Velarde attempted to enter the United States through the Otay

Mesa Port of entry. He was driving a 2004 GMC Yukon. An agent went to the rear of

the vehicle and checked the spare tire underneath the cargo area of the vehicle and it felt

solid. Velarde was then referred to secondary inspection, where a canine alerted to the

spare tire area. The spare tire was removed and the agent found packages containing 5.23

pounds of cocaine and 27.76 pounds of methamphetamine.

                                      DISCUSSION

       As we have previously noted, appellate counsel has filed a brief pursuant to

Wende, supra, 25 Cal.3d 436, indicating she is unable to find any arguable issues for

reversal on appeal and asks this court to review the record for error as mandated by

Wende. As required by Anders, supra, 386 U.S. 738, counsel has set forth three possible,

but not arguable issues:

       1. Was the waiver of the right to appeal valid?

       2. Is Velarde's guilty plea constitutionally valid?

       3. Was there a sufficient factual basis for the plea?

       We have reviewed the entire record as mandated by Wende, supra, 25 Cal.3d 436,

and Anders, supra, 386 U.S. 738, and have not discovered any reasonably arguable issues

for reversal on appeal. Competent counsel has represented Velarde on this appeal.




                                             3
                                  DISPOSITION

      The judgment is affirmed.


                                                NARES, J.

WE CONCUR:


HUFFMAN, Acting P. J.


IRION, J.




                                       4